Title: To Thomas Jefferson from Gouverneur Morris, 10 September 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 10 September 1792

My last No. 9 was of the thirtieth Ultimo. The Object of this is merely to transmit a Letter forwarded to me by Mr. Cathalan who desires me to communicate the Scarcity to my Friends and at the same Time mentions that if I will encourage him thereto he will immediately set off to America to procure Wheat. My Answer of this Date is enclos’d. By the first convenient Opportunity I shall write to you respecting the State of Things here, and I shall now send with this Letter the several Gazettes. We have had one Week of uncheck’d Murders in which some thousands have perishd in this City. It began with between two and three hundred of the Clergy who had been shut up because they would not take the Oaths prescrib’d by Law, and which they said was contrary to their Conscience. Thence these Executors of speedy Justice went to the Abbaye where the Persons were confind who were at Court on the tenth. These were dispatchd also and afterwards they visited the other Prisons. All those who were confin’d either on the Accusation or Suspicion of Crimes were destroy’d. Madame de Lamballe was (I believe) the only Woman kill’d, and she was beheaded and embowelled, the Head and Entrails were paraded on pikes thro the Street and the Body dragged after them. They continued I am told at the Temple till the Queen look’d out at this horrid Spectacle. Yesterday the Prisoners from Orleans were put to Death at Versailles. The Destruction began here about five in the Afternoon on Sunday the second Instant. A Guard had been sent a few Days since to make the Duke de la Rochefoucault Prisoner. He was on his Way to Paris, under their Escort, with his Wife and Mother when  he was taken out of his Carriage and killed. The Ladies were taken back to la roche guyonne where they are now in a State of Arrestation. Monsieur de Montmorin was among those slain at the Abbaye. You will recollect that a Petition was sign’d by many Thousands to displace the Mayor on Account of his Conduct on the twentieth of June. The Signing of this Petition is considered as a sufficient Proof of the Crime of Feuillantisme and it was in Contemplation with some to put all those who were guilty of signing that Petition to Death. This Measure seems however to be suspended (for the present at least) but as there is no real Executive Authority, the Plan may be easily resum’d should it suit the Views of those who enjoy the Confidence of that Part of the People who are now active. I am my dear Sir very sincerely yours

Gouv Morris

